
	

113 S1334 PCS: Bipartisan Student Loan Certainty Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 142
		113th CONGRESS
		1st Session
		S. 1334
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Manchin (for
			 himself, Mr. Burr,
			 Mr. King, Mr.
			 Coburn, Mr. Carper,
			 Mr. Alexander, Mr. Harkin, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 ordered placed on the calendar
		
		A BILL
		To establish student loan interest rates, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bipartisan Student Loan Certainty Act
			 of 2013.
		2.Interest
			 Rates
			(a)Interest
			 RatesSection 455(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended—
				(1)in paragraph (7)—
					(A)in the paragraph heading, by inserting
			 and before July 1,
			 2013 after on or after july 1, 2006;
					(B)in subparagraph
			 (A), by inserting and before July 1, 2013, after on or
			 after July 1, 2006,;
					(C)in subparagraph
			 (B), by inserting and before July 1, 2013, after on or
			 after July 1, 2006,; and
					(D)in subparagraph
			 (C), by inserting and before July 1, 2013, after on or
			 after July 1, 2006,;
					(2)by redesignating paragraphs (8) and (9) as
			 paragraphs (9) and (10), respectively; and
				(3)by inserting after paragraph (7) the
			 following:
					
						(8)Interest rate
				provisions for new loans on or after July 1, 2013
							(A)Rates for
				undergraduate fdsl and fduslNotwithstanding the preceding
				paragraphs of this subsection, for Federal Direct Stafford Loans and Federal
				Direct Unsubsidized Stafford Loans issued to undergraduate students, for which
				the first disbursement is made on or after July 1, 2013, the applicable rate of
				interest shall, for loans disbursed during any 12-month period beginning on
				July 1 and ending on June 30, be determined on the preceding June 1 and be
				equal to the lesser of—
								(i)a
				rate equal to the high yield of the 10-year Treasury note auctioned at the
				final auction held prior to such June 1 plus 2.05 percent; or
								(ii)8.25
				percent.
								(B)Rates for
				graduate and professional fduslNotwithstanding the preceding
				paragraphs of this subsection, for Federal Direct Unsubsidized Stafford Loans
				issued to graduate or professional students, for which the first disbursement
				is made on or after July 1, 2013, the applicable rate of interest shall, for
				loans disbursed during any 12-month period beginning on July 1 and ending on
				June 30, be determined on the preceding June 1 and be equal to the lesser
				of—
								(i)a
				rate equal to the high yield of the 10-year Treasury note auctioned at the
				final auction held prior to such June 1 plus 3.6 percent; or
								(ii)9.5
				percent.
								(C)PLUS
				LoansNotwithstanding the preceding paragraphs of this
				subsection, for Federal Direct PLUS Loans, for which the first disbursement is
				made on or after July 1, 2013, the applicable rate of interest shall, for loans
				disbursed during any 12-month period beginning on July 1 and ending on June 30,
				be determined on the preceding June 1 and be equal to the lesser of—
								(i)a
				rate equal to the high yield of the 10-year Treasury note auctioned at the
				final auction held prior to such June 1 plus 4.6 percent; or
								(ii)10.5
				percent.
								(D)Consolidation
				loansNotwithstanding the preceding paragraphs of this
				subsection, any Federal Direct Consolidation Loan for which the application is
				received on or after July 1, 2013, shall bear interest at an annual rate on the
				unpaid principal balance of the loan that is equal to the weighted average of
				the interest rates on the loans consolidated, rounded to the nearest higher
				one-eighth of one percent.
							(E)ConsultationThe
				Secretary shall determine the applicable rate of interest under this paragraph
				after consultation with the Secretary of the Treasury and shall publish such
				rate in the Federal Register as soon as practicable after the date of
				determination.
							(F)RateThe
				applicable rate of interest determined under this paragraph for a Federal
				Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a Federal
				Direct PLUS Loan shall be fixed for the period of the
				loan.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect as
			 if enacted on July 1, 2013.
			3.Determination of
			 Budgetary EffectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled “Budgetary Effects of PAYGO Legislation” for this Act,
			 submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		4.Study on the
			 actual cost of administering the Federal student loan programsNot later than 120 days after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
			(1)complete a study
			 that determines the actual cost to the Federal Government of carrying out the
			 Federal student loan programs authorized under title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1070 et seq.), which shall—
				(A)provide estimates
			 relying on accurate information based on past, current, and projected data as
			 to the appropriate index and mark-up rate for the Federal Government's cost of
			 borrowing that would allow the Federal Government to effectively administer and
			 cover the cost of the Federal student programs authorized under title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) under the scoring rules
			 outlined in the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
			 seq.);
				(B)provide the
			 information described in this section in a way that separates out
			 administrative costs, interest rate, and other loan terms and conditions;
			 and
				(C)set forth clear
			 recommendations to the relevant authorizing committees of Congress as to how
			 future legislation can incorporate the results of the study described in this
			 section to allow for the administration of the Federal student loan programs
			 authorized under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070
			 et seq.) without generating any additional revenue to the Federal Government
			 except revenue that is needed to carry out such programs; and
				(2)prepare and
			 submit a report to the Committee on Health, Education, Labor, and Pensions of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives setting forth the conclusions of the study described in this
			 section in such a manner that the recommendations included in the report can
			 inform future reauthorizations of the Higher Education Act of 1965 (20 U.S.C.
			 1001 et seq.).
			
	
		July 18, 2013
		Read twice and ordered placed on the calendar
	
